Citation Nr: 0830525	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), claimed as secondary to service-connected 
Crohn's disease.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1973 to 
December 1973 and August 1977 to May 1978.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2004 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Chicago, Illinois, 
(hereinafter RO).  The case was remanded for additional 
development in August 2007, and the requested development has 
been substantially accomplished.  Subsequent to this remand, 
the veteran's claim for service connection for depression 
with anger as secondary to Crohn's disease was granted by a 
March 2008 rating decision; as such, this additional issue 
which was addressed in the August 2007 remand is no longer on 
appeal.  

In June 2007, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO. 
 

FINDING OF FACT

A diagnosis of PTSD under the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) is not of record. 


CONCLUSION OF LAW

PTSD is not proximately due to or the result of service-
connected Crohn's disease.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.310(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in July 2004 and September 2007, 
the RO advised the claimant of the information necessary to 
substantiate the claim at issue.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates in the 
letter dated in September 2007 as well as March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the March 2006 and September 2007 letters were not 
sent until after the initial adjudication of the claim in 
October 2004, it was followed by readjudication and the 
issuance of supplemental statement of the case in September 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  The actions of 
the RO have served to provide the veteran with actual notice 
of the information needed to prevail in his claim, and the RO 
has not committed any notification error that has affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements he presented.  In February 2008, he was afforded 
the VA examination requested by the Board in it August 2007 
remand.  Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  Legal Criteria/Analysis
 
Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

In order to warrant a grant of service connection for PTSD, 
the diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.  
In order to warrant a grant of service connection, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A review of the record does not reflect a current diagnosis 
of PTSD conforming with the criteria set forth in DSM-IV.  In 
this regard, a PTSD "screening" in May 2007 was negative, 
and PTSD was not diagnosed at the February 2008 VA 
examination requested by the Board in its August 2007 remand.  
The veteran himself denied having been diagnosed with PTSD at 
his June 2007 hearing before the undersigned.  As there is no 
evidence that the veteran has a current diagnosis of PTSD, 
the claim must be denied on the basis of there no being no 
current disability. See Rabideau, Brammer, supra.  

 
ORDER

Entitlement to service connection for PTSD as secondary to 
service-connected Crohn's disease is denied.    



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


